Citation Nr: 0329566	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  02-15 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals from a dislocated right shoulder with traumatic 
arthritis (dominant), currently evaluated at 30 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel




INTRODUCTION

The veteran had peacetime service from November 1955 to 
August 1958.

This appeal arises from a December 2001 rating decision by 
the Nashville, Tennessee Regional Office (RO) of the 
Department of Veterans' Affairs which continued an evaluation 
of 30 percent for service-connected residuals from a 
dislocated right shoulder with traumatic arthritis 
(dominant).

In November 2002, the RO received the veteran's request for a 
hearing at the local VA office before a Nashville Regional 
Officer Review Officer.  In January 2003, the RO received a 
written withdrawal of the veteran's request for a hearing.  


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  It appears that there 
may be additional records of treatment available and it would 
be beneficial to have the veteran undergo a current VA 
examination which adequately describes functional impairment 
as required by DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 
C.F.R. §§ 4.40, 4.45.  Accordingly, further appellate 
consideration will be deferred and this case is REMANDED to 
the RO for the following actions:

1.  The RO should obtain copies of all records of 
treatment for his shoulder disability at the VAMC, 
Mountain Home TN since August 2002.

2.  The veteran should be provided with an 
orthopedic examination of his right shoulder to 
determine the current nature and severity of his 
condition.  All indicated special tests and studies 
should be conducted, to include range of motion 
studies.  The examiner should describe in detail 
any functional loss due to the veteran's service-
connected residuals from a dislocated right 
shoulder with traumatic arthritis.  In particular, 
the examiner should be asked to determine whether 
the veteran's right shoulder exhibits weakened 
movement, excess fatigability, or incoordination, 
and if feasible, these determinations should be 
expressed in terms of the degree of additional 
range of motion loss or ankylosis due to any 
weakened movement, excess fatigability, or 
incoordination.  The examiner should also provide 
an opinion as to whether pain could significantly 
limit functional ability during flare-ups or when 
the right shoulder is used repeatedly over a period 
of time.  This determination should also, if 
feasible, be portrayed in terms of the degree of 
additional range of motion loss or ankylosis due to 
pain on use or during flare- ups.  The examiner 
should indicate whether any pain claimed by the 
veteran is supported by adequate pathology and is 
evidenced by his visible behavior.  All opinions 
expressed should be supported by appropriate 
evidence and rationale.

3.  The RO must review the claims file and ensure 
that any other notification and development action 
required by the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2003).  The RO 
should also ensure compliance with VA's obligations 
under the VCAA as interpreted by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and Paralyzed 
Veterans of America v. Sec'y of Veterans Affairs, 
Nos. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003).

4.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




